This case is before us on the motion of the defendant in error to dismiss the appeal for the reason that the appeal was not filed in this court within the time required by law.
An examination of the record discloses that the motion for a new trial was by the trial court overruled on the 6th day of June, 1921, and the appeal was not filed in this court until January 2, 1922.
Inasmuch as said appeal was not filed within six months from the date of the final order appealed from as required by chapter 18, Sess. Laws 1910-11, this court is without jurisdiction of said appeal, and the same is dismissed.
HARRISON, C. J., and McNEILL, MILLER, KENNAMER, and COCHRAN, JJ., concur. *Page 146